DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 29, 32, 38 is a relative term which renders the claim indefinite.  The term “substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Does “substantially parallel; substantially constant” mean that a deviation from parallel or constant of 1, 2, 5, 10, 15 or 20 % is acceptable?  It is suggested to delete the phrase substantially or define the requisite degree in the claims.
Claim 24, line 6; claim 32, line 7; claim 37, line 8 recites “can cool”; claim 26, line 2; claim 35, line 2 recites “can restrict” which renders the claim indefinite because the 
Claims 25, 27, 28, 30, 31, 33, 34, 36 and 39-43 are objected to because they are dependent on claims 24, 32 and 37.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 24, 25, 28-30, 32, 33, 37-39 and 43 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Tanrisever (US 6,475,215).
With respect to the limitations of claim 24, Tanrisever teaches a plasma-generating device (Abstract, plasma), comprising: a plasma chamber (Figs 1-3, plasma cell 23, Col 7) configured to generate plasma; a cathode (Fig 2, negative electrode 22, Col 8) having a tapering tip, the tapering tip having a first portion (Figs 2, 3, top portion of 22 embedded in negative pole 4, Col 14) disposed proximal to the plasma chamber and a second portion (Fig 2, lower portion of electrode 22 located in plasma cell 22) extending into the plasma chamber; and a coolant channel (Figs 2, 7, circulation channel 26, Col 15) configured to receive a coolant such that the coolant flowing through the coolant channel can cool a portion of the plasma-generating device adjacent to the cooling channel (Col 15, Lines 25-30).
With respect to the limitations of claims 25, 28, 29 and 30, Tanrisever teaches the coolant channel (26) includes a coolant outlet (Figs 2, 7, outlet channels 27b, Col 15, Lines 64-67) configured to discharge the coolant; further comprising: a plasma channel (Fig 2, channel 220, Col 8) extending longitudinally from the plasma chamber (23) to a plasma outlet (outlet of channel 220), the plasma channel and the plasma outlet defining a discharge path for the plasma; the coolant channel (26) is substantially parallel to the plasma channel (220); the tapering tip of the cathode (22) is disposed a non-zero distance away from an inlet of the plasma channel (23).
With respect to the limitations of claim 32, Tanrisever teaches a plasma-generating device (Abstract, plasma), comprising: a cathode (Fig 2, negative electrode 22, Col 8) having a tapering tip; a sleeve (Figs 2, 7, insulator 21, Col 15) having a portion that surrounds a portion of the tapering tip (see figures 2, 7), the portion of the sleeve having a substantially constant inner diameter such that a space between an inner surface of the sleeve and the cathode increases along a length of the tapering tip in a distal direction (see figures 2, 7); and a coolant channel (Figs 2, 7, circulation channel 26, Col 15) configured to receive a coolant such that the coolant flowing through the coolant channel can cool a portion of the plasma-generating device adjacent to the cooling channel (Col 15, Lines 25-30).
With respect to the limitations of claim 33, Tanrisever teaches further comprising: an anode (Fig 2, positive pole, tip 201, Col 7, Lines 54-56), the tapering tip of the cathode (22) narrows toward the anode (201).
With respect to the limitations of claim 37, Tanrisever teaches a plasma-generating device (Abstract, plasma), comprising: an insulator sleeve (Figs 2, 7, 
With respect to the limitations of claims 38, 39 and 43 Tanrisever teaches at least a portion of the coolant channel (26) is substantially parallel to the plasma channel (220); the coolant channel (26) includes a coolant outlet (Figs 2, 7, outlet channels 27b, Col 15, Lines 64-67) configured to discharge the coolant; the tapering tip of the cathode (22) is disposed a non-zero distance away from an inlet of the plasma channel (23).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 26, 27, 31, 40, 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanrisever (US 6,475,215) as applied to claims 24 and 37, further in view of Takakiyo (US 3,534,388).
With respect to the limitations of claim 26, 27, 31, 40, 41 and 42, Tanrisever discloses the claimed invention except for the coolant outlet is arranged around a plasma outlet such that the coolant discharged through the coolant outlet can restrict a flow of the plasma discharged from the plasma outlet; the coolant channel is configured to discharge the coolant through the coolant outlet at a rate of between 1 and 5 ml/s; an angle between a direction of the coolant channel at the outlet and a direction of the 
However, the coolant outlet is arranged around a plasma outlet such that the coolant discharged through the coolant outlet can restrict a flow of the plasma discharged from the plasma outlet; the coolant channel is configured to discharge the coolant through the coolant outlet at a rate of between 1 and 5 ml/s; an angle between a direction of the coolant channel at the outlet and a direction of the plasma channel is between +30 and -30 degrees; the angle is zero; the outlet of the coolant channel angles toward the outlet of the plasma channel is known in the art.
Takakiyo, for example, discloses an angle of a direction of the second channel (Figs 1, 3, channel providing water) at its one or more external outlet openings relative to the direction of the first channel (Figs 1, 4, central channel) at its external outlet opening being between +30 and -30 degrees (see Figures 1,4); the coolant channel at said outlet opening of the coolant channel angles toward the plasma channel (Fig 4); the coolant being discharged at a rate of between 1 and 5 ml/s (0.3 L/min is equivalent to 5 ml/s; see Table 2; [0.3 L/min* 1000 ml/1 L * 1 min/60 s = 5 ml/s]); the coolant outlet is arranged around a plasma outlet such that the coolant discharged through the coolant outlet can restrict a flow of the plasma discharged from the plasma outlet (Fig 1, 4, outlets for water and O2 surrounding central plasma outlet); the angle is zero (see figure 1).
Takakiyo further discloses the advantage of such a configuration provides a means to reduce the diameter of the cut (entry width), increase the quality of the cut (smoothness), and cool the surface of the work being cut (column 2, lines 18-24;  .

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanrisever (US 6,475,215) as applied to claim 32, further in view of Suslov (WO 96/06572).
With respect to the limitations of claim 34, Tanrisever discloses the claimed invention except for the coolant channel includes a coolant outlet that is disposed in the anode.  However, Suslov discloses the coolant channel (Figs 8, 8a, cooling channels 12, Pg 13, Par 1) includes a coolant outlet (Figs 8, 8a, tangentially positions channels 19, Pg 14, Par 2) that is disposed in the anode (sections 9, 10, Pg 14, Par 2) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt Tanrisever having a coolant channel surrounding the plasma chamber with the coolant channel includes a coolant outlet that is disposed in the anode of Suslov for the purpose of providing a known configuration where steam is used as the plasma-generating gas (Pg 14, Par 2).

Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanrisever (US 6,475,215) in view of Suslov (WO 96/06572) as applied to claims 32, 33 and 34, further in view of Takakiyo (US 3,534,388).
With respect to the limitations of claims 35 and 36, Tanrisever in view of Suslov discloses the claimed invention except for the coolant outlet is arranged around a plasma outlet such that the coolant discharged through the coolant outlet can restrict a flow of the plasma discharged from the plasma outlet; the coolant channel is configured to discharge the coolant through the coolant outlet at a rate of between 1 and 5 ml/s.
However, the coolant outlet is arranged around a plasma outlet such that the coolant discharged through the coolant outlet can restrict a flow of the plasma discharged from the plasma outlet; the coolant channel is configured to discharge the coolant through the coolant outlet at a rate of between 1 and 5 ml/s (0.3 L/min is equivalent to 5 ml/s; see Table 2; [0.3 L/min* 1000 ml/1 L * 1 min/60 s = 5 ml/s]) is known in the art.
Takakiyo further discloses the advantage of such a configuration provides a means to reduce the diameter of the cut (entry width), increase the quality of the cut (smoothness), and cool the surface of the work being cut (column 2, lines 18-24;  column 3, lines 53-74), thereby increasing the operational efficiency of the plasma generating device. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Tanrisever in view of Suslov having a coolant channel surrounding the plasma chamber and outlet with the second coolant channel and outlet configuration thereof of Takakiyo et al. in order to provide a means to reduce the diameter of the cut (entry width), increase the quality of the cut (smoothness), and .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No.10201067. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite similar limitations directed to “A plasma-generating device, comprising: a  
“A plasma-generating device, comprising: a plasma chamber configured to generate plasma;  a plasma channel extending longitudinally from the plasma chamber to a plasma outlet, the plasma channel and the plasma outlet defining a discharge path for the plasma;  an anode;  a cathode having a tapering tip narrowing toward the anode, the tapering tip having a first tapered portion disposed proximal to the plasma chamber and a second tapered portion extending into the plasma chamber;  and a coolant channel configured to receive a coolant such that the coolant flowing through the channel can cool a portion of the plasma-generating device adjacent to the cooling channel”;
“A plasma-generating device, comprising: an anode;  a cathode having a tapering tip narrowing toward the anode;  an insulator sleeve having a portion that surrounds a portion of the tapering tip, the portion of the insulator sleeve having a constant inner diameter such that a space between an inner surface of the insulator sleeve and the cathode increases along a length of the tapering tip in a direction toward the anode;  a plasma channel having a plasma outlet configured to discharge a plasma;  and a coolant channel configured to receive a coolant such that the coolant flowing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/1/2021